Citation Nr: 1339648	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a respiratory disability.

2. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boston, Massachusetts.

The Veteran was scheduled for a Travel Board Hearing before a member of the Board in March 2013.  However, through a March 2013 submission, the Veteran withdrew his hearing request.


FINDING OF FACT

By way of a March 2013 statement, the Veteran withdrew his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, the Veteran submitted a March 2013 statement, in which the Veteran stated that he wished to withdraw his appeal, along with his request to cancel his scheduled hearing.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


